Citation Nr: 0907191	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The appellant served on active duty from March 1970 to August 
1972 and from January 1978 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
psychiatric condition is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
hepatitis C is not related to the appellant's active duty 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in September 2005, advised the appellant 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman, 19 Vet. App. 473.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the appellant was provided a VA examination to 
determine the presence, severity, and etiology of his current 
hepatitis C.  The appellant also submitted evidence after the 
claim herein was certified to the Board.  See 38 C.F.R. § 
20.1304 (2008).  This evidence was accompanied by a waiver of 
jurisdiction.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from March 
1970 to August 1972 and from January 1978 to August 1983.  
Herein, the appellant contends that he contracted hepatitis C 
during active service.

For service connection to be granted for hepatitis C, the 
evidence must show that the appellant's hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the claimed inservice injury or incident and the 
appellant's current hepatitis C.  Risk factors for hepatitis 
C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See VBA letter 211B 
(98-110) November 30, 1998.

From March 1970 to August 1972, the appellant's service 
treatment records were negative for complaints of or 
treatment for hepatitis C.  During this period of service, 
the appellant was treated for exposure to gonorrhea; use of 
lysergic acid diethylamide (LSD); and was cited for driving 
while intoxicated.  Ultimately, the appellant was discharged 
from active service after being deemed "unfit" for 
continued service.  The appellant's service personnel records 
demonstrated that the determination of "unfitness" was made 
subsequent to the appellant being absent without 
authorization on several occasions.  The appellant's August 
1972 separation examination report did not include a 
diagnosis of hepatitis C or symptoms thereof, nor did it note 
that the appellant had any tattoos.

From August 1972 to January 1978, the appellant reported that 
he became gainfully employed in the automotive industry.  As 
noted in the October 2005 VA examination report, the 
appellant was arrested and charged with driving under the 
influence during this time period.

The appellant re-entered active service in January 1978.  On 
his entrance examination, the appellant was noted as having a 
tattoo on his right arm.  A review of the medical treatment 
records generated during this period of active service did 
not reveal a diagnosis of hepatitis C.  In a treatment report 
dated in July 1981, the appellant was noted as being exposed 
to hepatitis.  This treatment report, however, did not 
provide the circumstances of such exposure.  The appellant 
was given prophylaxis, but was not assigned a diagnosis of 
hepatitis C in this or in subsequent service treatment 
records.  

In February 1981 while in Manila, The Philippines, the 
appellant was struck in the head with an object, producing a 
1/2-inch deep, 11/2 inch long laceration on his upper left 
temporal region, which required internal and external 
sutures.  The object that struck the appellant's head was 
described as either a club or a rock.  The appellant reported 
that a fellow serviceman was also injured as a result of this 
attack.  Furthermore, during his second period of service, 
the appellant was treated for syphilis, herpes zoster, and 
penile lesions and a full-body rash secondary to sexual 
contact.  

In June 1982, the appellant was admitted to the Alcohol 
Rehabilitation Service to receive treatment for alcohol 
abuse; the appellant completed the rehabilitation regimen in 
July 1982.  With that said, however, as noted on his Form DD 
214, the appellant was ultimately discharged from active 
service for "alcohol abuse-rehabilitation failure."  His 
September 1983 discharge examination did not include a 
diagnosis of hepatitis C, nor were any additional marks, 
scars, or tattoos noted other than the tattoo on his right 
arm. 

Post-service medical records, dated from January 1996 to 
April 2008, were either submitted by the appellant or 
obtained by the RO pursuant to the claim at issue herein.  As 
demonstrated by this evidence, the appellant has long 
standing diagnoses of alcohol dependence and polysubstance 
abuse, which included crack cocaine, heroine, morphine, 
oxycotton, Percocet, and marijuana, among others.  In a 
September 1996 treatment report, the appellant admitted to 
inservice heroine use, but did not specify during which 
period of his active service the use occurred.  The evidence 
of record also demonstrated that the appellant was arrested 
and sentenced to 3 years of prison for armed robbery.  In a 
treatment reported dated in March 2002, the appellant 
admitted to using heroine intravenously while in prison on 
several occasions.

In February 2000, just after being released from prison, the 
appellant received treatment for various conditions.  As 
noted in the resulting treatment report, the appellant 
reported that he was assigned a diagnosis of acute hepatitis 
C one year ago as of result of exposure to blood; however, no 
evidence of such diagnosis is of record.  The first post-
service treatment record wherein the appellant's condition 
was diagnosed as hepatitis C was dated in May 2000; a 
contemporaneous etiological opinion was not provided.

In October 2005, the appellant underwent a VA examination to 
determine the presence, severity, and etiology of his 
hepatitis C.  The appellant reported that his condition was 
first diagnosed as hepatitis C sometime in 2000.  With 
respect to risk factors, the appellant denied intravenous 
drug abuse; had no body piercings; reported that he had not 
received a blood transfusion; never worked in an occupation 
involving blood exposure; never underwent hemodialysis; had 
various sexual partners who were, to his knowledge, negative 
for hepatitis C; used cocaine intranasally; and claimed to 
have three tattoos from while he was on active service.  The 
appellant asserted that the inservice incident when he and 
his fellow serviceman were attacked resulted in blood 
exposure.

After physically examining the appellant, the examiner 
diagnosed the appellant's condition as hepatitis C and 
stated:

It is more than likely that [the 
appellant] acquired hepatitis C through 
drug abuse, including intranasal 
cocaine and [intravenous] drug abuse.  
These are far more likely to be the 
source of hepatitis C infection than 
the minimal blood exposure he may have 
had in the incident described above 
when he was in Manila.

It should be noted that the entry in 
the [service treatment records] when 
the [appellant] was given 
immunoglobulin for hepatitis exposure 
does not mean that the [appellant] 
actually had hepatitis.  He was 
apparently in contact with someone 
diagnosed with hepatitis but had no 
symptoms or diagnosis of hepatitis 
himself.

After reviewing the evidence of record, the Board finds that 
service connection for hepatitis C is not warranted.

The appellant's service treatment records were negative for a 
diagnosis of hepatitis C.  Moreover, even accepting that the 
appellant's condition was diagnosed as hepatitis C sometime 
in 1999, an approximate 16 year time gap exists between his 
discharge from active service and that diagnosis.  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.   See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

As noted above, in order for the appellant to prevail on the 
issue of service connection there must be medical evidence of 
a nexus between an inservice injury or incident and the 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.  The competent medical 
evidence of record did not relate the appellant's current 
hepatitis C to an inservice injury or incident.  While the 
appellant claimed that he incurred his current hepatitis C 
while he was on active duty, as a layman he is not competent 
to offer opinions on medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record was 
negative to the appellant's claim.  Thus, in the absence of 
competent medical evidence that the appellant's hepatitis C 
is related to his active service, the preponderance of the 
evidence is against the appellant's claim for service 
connection.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board noted the 
representative's contention that the VA examiner should have 
considered the fact that the appellant got a tattoo in March 
1981 and that the appellant was "treated/examined" for 
hepatitis in July 1981.  The evidence of record did not 
support the contention that the appellant got a tattoo in 
March 1981 or at any point during his active duty service.  
Thus, the Board finds that the VA examiner did not err by not 
incorporating percutaneous exposure during tattooing as a 
risk factor into his opinion.  Furthermore, the VA examiner 
did consider the July 1981 entry with respect to the 
appellant's inservice hepatitis exposure.  As noted above, 
despite incorporating such fact into the analysis, the 
examiner's opinion was negative to the appellant's claim 
herein.

Finally, to the extent that the appellant's inservice drug 
use accounted for his current hepatitis C, if at all, the law 
clearly prohibits service connection for a disease (e.g. 
hepatitis C), resulting from willful misconduct due to the 
abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. § 3.301(a) (2008).  Thus, the Board finds 
that the entitlement to service connection for hepatitis C 
based on inservice drug use is denied as a matter of law.


ORDER

Service connection for hepatitis C is denied.


REMAND

The appellant entered active service in March 1970.  His 
entrance examination report did not note a psychiatric 
disorder.

In January 1972, the appellant received treatment after 
taking LSD, which induced a "bad trip," flash backs, and 
suicidal ideations.  A mental status examination conducted on 
this occasion did not reveal evidence of a neurosis or 
psychosis, but did reveal "marked immaturity and impulsivity 
with poor judgment."  The treating medical professional 
diagnosed the appellant's condition as passive-aggressive 
personality and deemed the appellant's use of drugs as an 
intentional act done in hopes of being discharged from active 
duty.

In addition to the January 1972 incident, the appellant was 
absent without authorization on several occasions, which lead 
to a determination that he was "unfit" for active service.  
The appellant was discharged from active service in August 
1972.  The appellant's separation examination report did not 
note a psychiatric disorder or the diagnosis of passive-
aggressive personality.

The appellant re-entered active service in January 1978.  On 
his entrance examination report, the appellant was noted as 
stating that he was in "good health" and denied drug use or 
alcoholism; no mention was made of a psychiatric disorder or 
the diagnosis of passive-aggressive personality.

In February 1981, in Manila, The Philippines, the appellant 
was assaulted with either a club or a rock, resulting in a 
laceration to his forehead.  The appellant was treated and 
returned to regular duty, but was monitored in accordance 
with head trauma procedures.

The appellant underwent alcohol abuse rehabilitation in June 
and July 1982.  In January 1983, the appellant was noted as 
being "chemically free" since the completion of the 
rehabilitation program.  Despite completing of the program, 
the appellant was noted as experiencing bouts of "depression 
and explosiveness" that affected his work and relationships 
with others, and "caused him to question his own sanity."  
The appellant was discharged from active service in September 
1983 for "alcohol abuse, rehabilitation failure."  On his 
separation examination, no mention was made of a psychiatric 
disorder or the diagnosis of passive-aggressive personality.

In the voluminous treatment records dated between January 
1996 and April 2008, the appellant's condition was diagnosed 
as a variety of psychiatric disorders, including, but not 
limited to, anxiety disorder, not otherwise specified; 
depression; attention deficit hyperactivity disorder; 
attention deficit disorder; adult attention deficit disorder; 
bipolar disorder; dysthymic disorder; and personality 
disorder, not otherwise specified.

Included among the post-service evidence are several 
treatment reports wherein reference was made to the appellant 
being assigned a diagnosis of attention deficit hyperactivity 
disorder, hyperactivity, and/or behavioral issues, including 
an inability to control his temper, prior to entering his 
first period active duty service.  The Board notes, however, 
evidence of such diagnoses was not associated with the 
appellant's claims folder and exists in the evidence of 
record only by report of the appellant.

In the October 2005 VA examination report, the examiner noted 
that the appellant had "very serious impulsive behaviors," 
and that the appellant reported a "lifelong problem with 
mental health that predate[d] his military service."  The 
examiner continued:

[The appellant's] VA medical records, as 
well as his own self-report, suggest 
that he had difficulty with impulsivity 
during his childhood years.  The best 
explanation for this would be childhood 
attention deficit hyperactivity 
disorder, predominately hyperactive 
impulsive type.  It is also possible 
that this was a bipolar condition in 
childhood, yet there is no way for us to 
discern which diagnosis is most 
appropriate.  There is some indication 
that there are behaviors related to a 
conduct disorder during his adolescence; 
yet, throughout his adult behavior, 
there is not a lack of conscience that 
would be expected in a sociopathic 
personality.  Therefore, it is my 
opinion that a diagnosis of conduct 
disorder turning into antisocial 
personality disorder is not warranted.

Throughout the appellant's adult life, 
he has reported mood instability.  It 
appears that this increased dramatically 
following the physical assault in Manila 
in 1980.  It is quite likely that this 
[mood disorder] was present to a lesser 
degree in the years preceding 1980.

...

The purpose of this evaluation was to 
investigate if the [appellant's] mental 
health symptoms are related to a 
service-connected condition.  There 
appears to be some evidence to suggest 
that his mental health condition 
worsened in the year of 1980.  It is 
likely that he had mood-related symptoms 
prior to that time[,] but the assault 
that he had in 1980 exacerbated his 
condition.  There is evidence to suggest 
that his military performance dropped 
dramatically following the assault in 
1980.  By his report, he describes a 
dramatic increase of alcohol, as well as 
difficulties with anger.  His 
description of his behavior during that 
time is consistent with a diagnosis of 
bipolar 1 disorder.

In the VA examiner's December 2005 addendum, the examiner 
stated that, in his opinion, the appellant's mental health 
problems predated his military service and that "it is 
unlikely that [the appellant's] military service caused more 
severe bipolar symptoms that he would have had if he had not 
joined the military."  The examiner also opined that, given 
the appellant's memory of the incident in Manila, the 
appellant likely did not suffer a traumatic brain injury, and 
that the appellant's illicit drug use likely exacerbated his 
bipolar disorder.

In an August 2005 neurological consultation report, the 
treating neuropsychologist opined that "certainly [the 
appellant's] attention difficulties could have exacerbated by 
such an injury," referring to the 1981 assault in Manila.  
Ultimately, the appellant's condition was diagnosed in 
relevant part as attention deficit hyperactivity disorder, 
combined type, and bipolar disorder.

In an April 2008 psychological evaluation report, the 
treating psychologist found that the appellant "clearly 
meet[s] the...criteria for a personality change due to 
traumatic brain injury with aggressive type features.  It is 
clear that [the appellant's] personality changed 
significantly after his concussion resulting in 
uncontrollable anger episodes, disregard for authority[,] and 
impulsive behavior."  The psychologist diagnosed the 
appellant's condition as anxiety disorder, not otherwise 
specified, and bipolar 1 disorder with mood congruent 
psychotic features.

The Board finds that a remand for a medical examination and 
opinion is required to comply with VA's duty to assist.  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the appellant suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the evidence 
consists of findings that a psychiatric or personality 
disorder pre-existed the appellant's active service, post-
service diagnoses of bipolar disorder with no etiological 
opinion, and several medical opinions that the appellant's 
mental condition worsened during his active service without 
distinguishing whether such worsening was the aggravation of 
a pre-existing condition or the inservice development of a 
new psychiatric disorder.  As such, a medical opinion is 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must provide appropriate VCAA 
notice to the appellant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a psychiatric disorder 
during the course of this appeal and 
before the appellant entered active 
service, should any such records exist.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination conducted by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the appellant's service 
medical records.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
currently diagnosed psychiatric disorder 
is related to the appellant's military 
service.  The examiner must also render an 
opinion as to whether any currently 
diagnosed disorder is shown by the medical 
evidence of record to have pre-existed 
military service and was aggravated by 
military service.  Moreover, the examiner 
must also determine if any of the found 
conditions are congenital, developmental, 
or of familial origin, and whether any 
such condition is subject to a 
superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be 
granted for defects of congenital, 
developmental or familial origin, unless 
the defect was subject to a superimposed 
disease or injury).  The examiner must 
also render an opinion as to what the 
relationship is, if any, between or among 
any found psychiatric conditions.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


